                                                                                                                                    Case 2:21-bk-12663-ER           Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01           Desc
                                                                                                                                                                    Main Document     Page 1 of 30


                                                                                                                                     1 TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                         Luke N. Eaton (SBN 280387)
                                                                                                                                     2   Email: luke.eaton@troutman.com
                                                                                                                                         Two California Plaza
                                                                                                                                     3   150 South Grand Avenue, Suite 3400
                                                                                                                                         Los Angeles, CA 90071-3427
                                                                                                                                     4   Telephone: 213.928.9800
                                                                                                                                         Facsimile: 213.928.9850
                                                                                                                                     5
                                                                                                                                         Harris B. Winsberg (pro hac vice to be filed)
                                                                                                                                     6   Email: harris.winsberg@troutman.com
                                                                                                                                     7   Alexandra S. Peurach (pro hac vice to be filed)
                                                                                                                                         Email: Alexandra.Peurach@troutman.com
                                                                                                                                     8   Nathan T. DeLoatch (pro hac vice to be filed)
                                                                                                                                         Email: nathan.deloatch@troutman.com
                                                                                                                                     9   600 Peachtree Street, NE, Suite 3000
                                                                                                                                         Atlanta, GA 30308
                                                                                                                                    10   Telephone: 404.885.3000
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                         Facsimile: 404.885.3900
                                                                                                                                    11
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                         Attorneys for Secured Creditor
                                                                                                                                    12 BAY POINT CAPITAL PARTNERS II, LP
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                    13                             UNITED STATES BANKRUPTCY COURT
                                                                                                                                                             CENTRAL DISTRICT OF CALIFORNIA – Los Angeles Division
                                                                                                                                    14

                                                                                                                                    15     In re:                                            Lead Case No. 2:21-bk-12663-ER
                                                                                                                                    16                                                       Chapter 11
                                                                                                                                           HOPLITE, INC., et. al.,
                                                                                                                                    17                                                       (Jointly Administered with:
                                                                                                                                                        Debtors and Debtors-in-Possession.   Case No. 2:21-bk-12546-ER)
                                                                                                                                    18

                                                                                                                                    19
                                                                                                                                                                                               BAY POINT CAPITAL PARTNERS II,
                                                                                                                                    20     In re:                                              LP’S JOINDER IN XXIII CAPITAL
                                                                                                                                                                                               LIMITED’S MOTION FOR AN
                                                                                                                                    21     HOPLITE ENTERTAINMENT, INC.,                        ORDER (I) CONVERTING THIS
                                                                                                                                                                                               CHAPTER 11 CASE TO A CASE
                                                                                                                                    22                                                         UNDER CHAPTER 7 OF THE
                                                                                                                                                        Debtor and Debtor in Possession.       BANKRUPTCY CODE, OR, IN THE
                                                                                                                                    23                                                         ALTERNATIVE, (II) APPOINTING A
                                                                                                                                                                                               CHAPTER 11 TRUSTEE
                                                                                                                                    24     Affects:
                                                                                                                                                                                             Hearing
                                                                                                                                    25     ☒ ALL DEBTORS                                     Date:        June 2, 2021
                                                                                                                                                                                             Time:        10:00 a.m.
                                                                                                                                    26     ☐ HOPLITE, INC.                                   Place:       Courtroom 1568
                                                                                                                                                                                                          255 E. Temple Street
                                                                                                                                    27     ☐ HOPLITE ENTERTAINMENT, INC.,                                 Los Angeles, CA 90012
                                                                                                                                    28

                                                                                                                                          116060770v1
                                                                                                                                    Case 2:21-bk-12663-ER            Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                            Desc
                                                                                                                                                                     Main Document     Page 2 of 30


                                                                                                                                     1            Bay Point Capital Partners II, LP (“Bay Point”), by and through undersigned counsel,
                                                                                                                                     2   respectfully submits its Joinder in XXIII Capital Limited’s Motion for an Order (I) Converting this
                                                                                                                                     3
                                                                                                                                         Chapter 11 Case to a Case under Chapter 7 of the Bankruptcy Code, or, in the alternative, (II)
                                                                                                                                     4
                                                                                                                                         Appointing a Chapter 11 Trustee (“XXIII Motion”) (D.E. 39). Additionally, Bay Point requests
                                                                                                                                     5
                                                                                                                                         that the aforementioned relief also be granted against Hoplite, Inc. for the same reasons provided
                                                                                                                                     6

                                                                                                                                     7   in the XXIII Motion and as set forth below.

                                                                                                                                     8                              I.       RELEVANT FACTUAL BACKGROUND

                                                                                                                                     9   A.       Hoplite, Inc.’s and Hoplite Entertainment, Inc.’s Indebtedness to Bay Point.

                                                                                                                                    10            Bay Point is a secured creditor of both Hoplite, Inc. (“Hoplite”) and Hoplite Entertainment,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11   Inc. (“Hoplite Entertainment”) (Hoplite and Hoplite Entertainment are referred to, collectively,
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12   as the “Debtors”) as a consequence of that certain Loan and Security Agreement dated September
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                    13   30, 2020, pursuant to which Bay Point agreed to provide a loan to the Debtors in the principal

                                                                                                                                    14   amount of $2,000,000 with interest accruing each month (the “Loan Agreement”). 1 The Loan is

                                                                                                                                    15   evidenced by that certain Promissory Note dated September 30, 2020, which is also in the amount

                                                                                                                                    16   of $2,000,000 (the “Note”). 2 The Loan Agreement bore a maturity date of December 30, 2020.

                                                                                                                                    17            As security for the Loan, Jonathan Smith (“Smith”), the principal of the Debtors, 3 executed

                                                                                                                                    18   that certain Guaranty Agreement dated September 30, 2020, through which Smith unconditionally

                                                                                                                                    19   guaranteed the Debtors’ performance and payment under both the Loan Agreement and Note (the

                                                                                                                                    20   “Guaranty”) 4 (the Loan Agreement, Note, and Guaranty are hereinafter referred to, collectively,

                                                                                                                                    21   as the “Loan Documents”). Under the Loan Documents, Bay Point was granted a broad “all asset”

                                                                                                                                    22   lien, which was perfected by timely filed UCC-1 financing statements against both Debtors. 5

                                                                                                                                    23            The Debtors and Smith are currently in default under the Loan Documents, and Bay Point

                                                                                                                                    24
                                                                                                                                         1
                                                                                                                                           Bay Point Capital Partners II, LP v. Hoplite, Inc., et. al, United States District Court for the Northern District of
                                                                                                                                    25   Georgia, Case No. 1:21-CV-00375-MLB (the “Receivership Action”), Verified Am. Compl. Ex. E (D.E. 31); XXIII
                                                                                                                                         Motion Ex. O.
                                                                                                                                    26   2
                                                                                                                                           Receivership Action, Verified Am. Compl. Ex. F (D.E. 31).
                                                                                                                                         3
                                                                                                                                           Smith is also the Debtor in a Chapter 7 case currently pending before this Court. See Case No. 2:21-bk-12542-BR.
                                                                                                                                    27   4
                                                                                                                                           Receivership Action, Verified Am. Compl. Ex. G (D.E. 31).
                                                                                                                                         5
                                                                                                                                           Receivership Action, Verified Am. Compl. Ex. U (D.E. 31); XXIII Motion Ex. O (lien searches attached as Exhibit
                                                                                                                                    28   N).

                                                                                                                                         116060770v1                                              -2-
                                                                                                                                    Case 2:21-bk-12663-ER          Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01              Desc
                                                                                                                                                                   Main Document     Page 3 of 30


                                                                                                                                     1   has received no payments as required thereunder. Consequently, as of their respective bankruptcy

                                                                                                                                     2   filings, the Debtors owe Bay Point approximately $2,970,277.78 plus legal fees, costs, expenses

                                                                                                                                     3   and other amounts due and owing under the Loan Documents, applicable law and/or contained in

                                                                                                                                     4   Bay Point’s Verified Amended Complaint. 6

                                                                                                                                     5   B.      The Debtors’ and Smith’s Fraud.
                                                                                                                                     6           As set forth in the XXIII Motion and Bay Point’s Verified Amended Complaint, 7 filed in

                                                                                                                                     7   the Receivership Action [defined in note 1, supra], the Debtors and Smith engaged in a

                                                                                                                                     8   comprehensive fraudulent scheme against Bay Point. While the full extent of such fraud has not

                                                                                                                                     9   yet been rooted out (due to the Debtors’ and Smith’s actions, see infra), it is incontrovertible that

                                                                                                                                    10   the Debtors and Smith perpetrated numerous fraudulent acts upon Bay Point with respect to the
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11   Loan Documents, including, but not limited to: (i) fabricating debt subordination agreements and
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12   standby creditor agreements; (ii) materially altering and/or falsifying certain license agreements to
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                    13   reflect certain accounts receivable that were, in actuality, non-existent or far below the purported

                                                                                                                                    14   amount; (iii) concocting a ruse by which the Debtors and Smith led Bay Point to believe it was

                                                                                                                                    15   communicating with a representative of Screen Media Ventures (a counter-party with the Debtors

                                                                                                                                    16   to a certain licensing agreement), when, in fact, the purported “representative” was an imposter

                                                                                                                                    17   with no affiliation to Screen Media Ventures; and (iv) providing Bay Point with fabricated ACH

                                                                                                                                    18   and wire transfer confirmations purporting to show incoming payments to Bay Point that were

                                                                                                                                    19   never received. 8

                                                                                                                                    20   C.      The Receivership Action and Bankruptcy Filings.
                                                                                                                                    21           On January 22, 2021, Bay Point commenced the Receivership Action against the Debtors

                                                                                                                                    22   and Smith (Debtors and Smith are hereinafter referred to, collectively, as the “Defendants”) in the

                                                                                                                                    23   United States District Court for the Northern District of Georgia, Atlanta Division (the “District

                                                                                                                                    24   Court”). In the Receivership Action, Bay Point asserted claims for RICO violations, breach of

                                                                                                                                    25   contract, fraudulent misrepresentation, unjust enrichment, and sought the appointment of receiver

                                                                                                                                    26

                                                                                                                                    27   6
                                                                                                                                           Receivership Action Verified Am. Compl.; see XXIII Motion Ex. O & T.
                                                                                                                                         7
                                                                                                                                           See XXIII Motion 9:5-10:4, 12:14-14:18. See generally id., Ex. O.
                                                                                                                                    28   8
                                                                                                                                           See id., Ex. K.

                                                                                                                                         116060770v1                                          -3-
                                                                                                                                    Case 2:21-bk-12663-ER          Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                    Desc
                                                                                                                                                                   Main Document     Page 4 of 30


                                                                                                                                     1   over both Hoplite and Hoplite Entertainment. 9 On February 10, 2021, the District Court held an

                                                                                                                                     2   evidentiary hearing on Bay Point’s Emergency Motion for Appointment of Receiver (the

                                                                                                                                     3   “Receivership Motion”). At the hearing, the District Court, Judge Brown, made the following

                                                                                                                                     4   finding as to fraud:

                                                                                                                                     5                     I think there's lots of evidence of fraud. From what I've heard, I think
                                                                                                                                                           this witness was very credible in what he said. I think there was the
                                                                                                                                     6
                                                                                                                                                           representations that were made in O, Exhibit O, particularly in
                                                                                                                                     7                     regards to Big Media and Screen Media having an obligation at that
                                                                                                                                                           time to pay were fraudulent.
                                                                                                                                     8
                                                                                                                                                           We know that's the case with Mr. Needle, because of what we see in
                                                                                                                                     9                     the email in which he explains that Paragraph 2(c) was not even part
                                                                                                                                                           of the agreement, or when he provides the agreement, it does not have
                                                                                                                                    10
                                                                                                                                                           that, so I think there's clear evidence of fraud right there by Mr.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11                     Smith.
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12                     The sort of allegation, the overarching allegation, that they're owed
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                                           about $3.4 million from three different companies and that that
                                                                                                                                    13                     payment was fairly imminent, 30 to 60 days, I think is what the
                                                                                                                                                           witness explained, I think that was a misrepresentation, a fraudulent
                                                                                                                                    14
                                                                                                                                                           misrepresentation, given the other things that I'll say.
                                                                                                                                    15
                                                                                                                                                           The false document I've already mentioned in Exhibit C provides a
                                                                                                                                    16                     reason to find that there is fraud here. The false ACH transfers that
                                                                                                                                                           were provided in J and K provide reason to believe that there was
                                                                                                                                    17                     fraud here. The misleading document provided by Columbia State
                                                                                                                                    18                     Bank, allegedly subrogating their claim, when you compare that to -
                                                                                                                                                           - I think that's M and if you compare it to V, and you listen to what
                                                                                                                                    19                     Ms. Godfrey said in her email and today, that it just simply was not
                                                                                                                                                           signed by their people, yet it was presented by the defendant, I
                                                                                                                                    20                     believe it was the defendant that provided that, right? It wasn't the
                                                                                                                                                           intermediary, right? …
                                                                                                                                    21

                                                                                                                                    22                     The repeated statement that he would pay liens, tax liens after closing
                                                                                                                                                           that were never done.
                                                                                                                                    23
                                                                                                                                                           The ruse that he concocted to allow Mr. Rierson to believe that he
                                                                                                                                    24                     was speaking to Mr. Needle at Screen Media to validate what was
                                                                                                                                                           owed, and then Mr. Rierson learns later that he never spoke to Mr.
                                                                                                                                    25                     Needle and for all evidence never spoke to anybody at Screen,
                                                                                                                                    26                     because the things that he was told by the alleged Screen
                                                                                                                                                           representative, that was supposed to be Mr. Needle, were not true.
                                                                                                                                    27                     And maybe that happened with the other two. We don't know. What

                                                                                                                                    28   9
                                                                                                                                             XXIII Motion Ex. O.

                                                                                                                                         116060770v1                                        -4-
                                                                                                                                    Case 2:21-bk-12663-ER           Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                     Desc
                                                                                                                                                                    Main Document     Page 5 of 30


                                                                                                                                     1                     we do know is that Mr. Smith set up that phone call, made the
                                                                                                                                                           introduction, and did it for the purpose of misleading Mr. Rierson,
                                                                                                                                     2                     and to the effect of misleading him.
                                                                                                                                     3
                                                                                                                                                           Change of the terms in the forbearance agreement, that's maybe not
                                                                                                                                     4                     fraudulent, because at least let the guy catch it, but it's pretty outside
                                                                                                                                                           the realm of normal behavior. And the failure to give access to the
                                                                                                                                     5                     financial statements, I think there's reason to believe there's
                                                                                                                                                           fraudulent intent there.
                                                                                                                                     6

                                                                                                                                     7                     So if you could address those issues for me, particularly the delta
                                                                                                                                                           between what apparently Mr. Smith said and what actually wound up
                                                                                                                                     8                     being true, I’d like to clear that issue first before we move on to what
                                                                                                                                                           I think are more difficult issues. I don't think the fraud issue is a
                                                                                                                                     9                     close call here.
                                                                                                                                    10                     I suspect if your client was here, he might be taking the Fifth, I don't
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11                     know. But I suspect if he was on the witness stand, he might be doing
                                                                                                                                                           that. 10
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                                  Ultimately, the District Court recognized that Bay Point had shown sufficient evidence for
                                                                                                                                    13
                                                                                                                                         the appointment of a receiver, 11 meaning Bay Point had shown: the existence of fraudulent activity
                                                                                                                                    14
                                                                                                                                         on the part of the Defendants; that it possessed a valid claim to the Defendants’ assets; there was
                                                                                                                                    15
                                                                                                                                         an imminent danger of Bay Point’s collateral being lost or diminished in value; legal remedies were
                                                                                                                                    16
                                                                                                                                         inadequate to protect Bay Point’s interests; and the appointment of a receiver would cause more
                                                                                                                                    17
                                                                                                                                         good than harm. 12 Nevertheless, the District Court stopped short of granting such relief, and,
                                                                                                                                    18
                                                                                                                                         instead, orally granted a preliminary injunction in Bay Point’s favor that, among other things, (i)
                                                                                                                                    19
                                                                                                                                         provided Bay Point access to the Defendants’ financial records and (ii) enjoined the Defendants
                                                                                                                                    20
                                                                                                                                         from diminishing or wasting Bay Point’s collateral (i.e. all of the Debtors’ assets). The District
                                                                                                                                    21
                                                                                                                                         Court entered the corresponding order on February 11, 2021 (the “Injunction Order”), which
                                                                                                                                    22
                                                                                                                                         provided further findings therein as to the Defendants’ fraud. 13
                                                                                                                                    23
                                                                                                                                                  On March 16, 2021, Bay Point took Smith’s deposition. During the deposition, Smith
                                                                                                                                    24
                                                                                                                                         invoked his Fifth Amendment right against self-incrimination on more than 190 separate occasions.
                                                                                                                                    25
                                                                                                                                         Astoundingly (and causing Bay Point justifiable concern), Smith invoked his Fifth Amendment
                                                                                                                                    26
                                                                                                                                         10
                                                                                                                                            Id., Ex. K at 124:11-126:20
                                                                                                                                    27   11
                                                                                                                                            Id., Ex. K at 144:21.
                                                                                                                                         12
                                                                                                                                            Id., Ex. P.
                                                                                                                                    28   13
                                                                                                                                            See id., Ex. P at 3-5.

                                                                                                                                         116060770v1                                         -5-
                                                                                                                                    Case 2:21-bk-12663-ER           Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01               Desc
                                                                                                                                                                    Main Document     Page 6 of 30


                                                                                                                                     1   right in response to questions regarding, among other things: (i) inconsistencies found throughout

                                                                                                                                     2   the Debtors’ financial statements; (ii) payments made by the Defendants to various corporate

                                                                                                                                     3   insiders, related parties, and other third parties, as shown in the Debtors’ financial statements; (iii)

                                                                                                                                     4   whether Defendants had received any payments from their purported license agreements and, if so,

                                                                                                                                     5   the location of such funds; (iv) whether Smith had produced all documents as required by the

                                                                                                                                     6   Injunction Order; (v) whether he had seen the Injunction Order; (vi) whether he believed he was

                                                                                                                                     7   restrained from certain conduct under the Injunction Order; and (vii) the identity of professionals

                                                                                                                                     8   employed by the Defendants and the constitution and authority of the Debtors’ board members. 14

                                                                                                                                     9           On March 24, 2021, the District Court held a renewed evidentiary hearing on the

                                                                                                                                    10   Receivership Motion. At the outset of the hearing, Judge Brown expressed that he was “very
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11   concerned that the injunction that I issued is not doing what it was supposed to do.” 15 Judge Brown
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12   further simplified for the parties the purpose of the hearing by stating “did [Smith] show, in the last
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                    13   month or so, that he is incapable of operating within the terms of the injunction so that it provides

                                                                                                                                    14   a less restrictive remedy for [Bay Point]? That is my simple issue here.” 16 Addressing this issue,

                                                                                                                                    15   Bay Point presented evidence showing that the Defendants (i.e. Smith, as the controlling principal)

                                                                                                                                    16   had violated the Injunction Order by, among other things, (a) failing to produce all documents as

                                                                                                                                    17   required and (b) through the unapproved use of the Defendants’ assets by way of payments to (i)

                                                                                                                                    18   Smith, in his individual capacity, as “loan repayments” and for a trip to Puerto Rico and (ii) other

                                                                                                                                    19   insiders of the Debtors. 17 As the hearing progressed, it became increasingly clear that the presence

                                                                                                                                    20   of Smith was necessary in order to resolve the issue of the Defendants’ failures to comply with the

                                                                                                                                    21   Injunction Order. Thus, the District Court adjourned the hearing and rescheduled it for March 31,

                                                                                                                                    22   2021. The District Court also ordered Smith to appear in person at the March 31, 2021 hearing. 18

                                                                                                                                    23           However, on the evening of March 30, 2021, Smith, along with Hoplite Entertainment, filed

                                                                                                                                    24   their respective petitions for relief under the Bankruptcy Code, thus sheltering Smith from his

                                                                                                                                    25   obligation to “show cause” as to his failure to comply with the Injunction Order and any

                                                                                                                                    26   14
                                                                                                                                            Id., Ex. M at 28:21 – 34:5. See generally id., Ex. L.
                                                                                                                                         15
                                                                                                                                            Id., Ex. M at 21:6-7.
                                                                                                                                    27   16
                                                                                                                                            Id., Ex. M at 39:10-14 (emphasis added).
                                                                                                                                         17
                                                                                                                                            Id., Ex. M at 34-36.
                                                                                                                                    28   18
                                                                                                                                            Id., Ex. M at 54-55; Receivership Action (D.E. 41). See XXIII Motion Ex. Q.

                                                                                                                                         116060770v1                                           -6-
                                                                                                                                    Case 2:21-bk-12663-ER          Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01              Desc
                                                                                                                                                                   Main Document     Page 7 of 30


                                                                                                                                     1   consequences resulting therefrom. Notwithstanding, on March 31, 2021, the District Court held

                                                                                                                                     2   the hearing, proceeding as to Hoplite only. A true and correct copy of the Transcript of the March

                                                                                                                                     3   31, 2021 Hearing (“March 31 Tr.”) is attached hereto as Exhibit A.

                                                                                                                                     4           During the hearing, Bay Point presented uncontroverted evidence that the Defendants were

                                                                                                                                     5   still in violation of the Injunction Order due to their failure to provide the documents as required

                                                                                                                                     6   thereunder and as directed by the District Court at the prior hearing. Bay Point also proffered and

                                                                                                                                     7   the District Court recognized that Smith was still acting as president of Hoplite and Hoplite

                                                                                                                                     8   Entertainment and thus continued to exercise control over these entities. 19 By the conclusion of the

                                                                                                                                     9   hearing, the Defendants’ (i.e. Smith’s) failure to comply with the Injunction Order was

                                                                                                                                    10   incontrovertible fact – a fact noted succinctly by Judge Brown in his remarks to Defendants’
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11   counsel at the conclusion of the hearing: “[Q]uite frankly, Mr. Cohan, because I have been led to
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12   believe that your client was going to do certain things that have not happened. And I’m not
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                    13   suggesting you misled me…But I believed people would do what they were supposed to do in

                                                                                                                                    14   response to my orders, and I don’t think they’ve done that.” 20 Consequently, the District Court

                                                                                                                                    15   entered an order appointing a receiver over Hoplite. 21 But, Hoplite, predictably only one day after

                                                                                                                                    16   the District Court’s appointing of a receiver, filed its own petition seeking relief under Chapter 11

                                                                                                                                    17   of the Bankruptcy Code.
                                                                                                                                                                             II.   RELIEF REQUESTED
                                                                                                                                    18
                                                                                                                                                 Bay Point joins the relief requested in the XXIII Motion. Moreover, Bay Point, as a secured
                                                                                                                                    19
                                                                                                                                         creditor of both Hoplite and Hoplite Entertainment, requests that the relief sought in the XXIII
                                                                                                                                    20
                                                                                                                                         Motion be granted not only against Hoplite Entertainment but also against Hoplite because Smith
                                                                                                                                    21
                                                                                                                                         controls both entities.
                                                                                                                                    22
                                                                                                                                                 A matter of significant import to Bay Point, in addition to the arguments raised in the XXIII
                                                                                                                                    23
                                                                                                                                         Motion, is the fact that Smith in effect remains in control of the Debtors. This is improper given
                                                                                                                                    24
                                                                                                                                         that Smith has exhibited a complete disregard for both the rule of law and the authority bestowed
                                                                                                                                    25
                                                                                                                                         upon the courts. This is clearly evidenced by the fraud he perpetrated against Bay Point, his
                                                                                                                                    26

                                                                                                                                    27   19
                                                                                                                                            March 31 Tr. at 11:13-22.
                                                                                                                                         20
                                                                                                                                            Id. at 14:24-15:5.
                                                                                                                                    28   21
                                                                                                                                            XXIII Motion Ex. Q at D.E. 44.

                                                                                                                                         116060770v1                                     -7-
                                                                                                                                    Case 2:21-bk-12663-ER        Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                  Desc
                                                                                                                                                                 Main Document     Page 8 of 30


                                                                                                                                     1   complete disregard for the Injunction Order, and his cavalier approach to the Debtors’ and his

                                                                                                                                     2   respective bankruptcy Schedules and Statement of Financial Affairs. Thus, Bay Point requests that

                                                                                                                                     3   the Court convert these Chapter 11 bankruptcy cases to Chapter 7.

                                                                                                                                     4                                          III.    CONCLUSION
                                                                                                                                     5            WHEREFORE, Bay Point respectfully requests entry of an Order (i) either (a) converting
                                                                                                                                     6
                                                                                                                                         the Chapter 11 cases of both Hoplite, Inc. and Hoplite Entertainment, Inc. to cases under Chapter
                                                                                                                                     7
                                                                                                                                         7 of the Bankruptcy Code, or, in the alternative, (b) appointing a Chapter 11 Trustee to oversee
                                                                                                                                     8
                                                                                                                                         Hoplite Inc. and Hoplite Entertainment, Inc.; and (ii) granting such other and further relief as is just
                                                                                                                                     9
                                                                                                                                         and proper.
                                                                                                                                    10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                    11
                                                                                                                                         Dated:         May 18, 2021                         TROUTMAN PEPPER HAMILTON
                                           350 S O U T H G R A N D A V E N U E , S U I T E 3400




                                                                                                                                    12                                                       SANDERS LLP
                                                                                                  L O S A N G E L E S , C A 90071




                                                                                                                                    13

                                                                                                                                    14                                                       By: __/s/ Luke N. Eaton_______________
                                                                                                                                                                                                  Luke N. Eaton (SBN 280387)
                                                                                                                                    15                                                            Two California Plaza
                                                                                                                                                                                                  350 S. Grand Avenue, Suite 3400
                                                                                                                                    16                                                            Los Angeles, CA 90071-3427
                                                                                                                                                                                                  Telephone: 213.928.9800
                                                                                                                                    17                                                            Facsimile: 213.928.9850

                                                                                                                                    18                                                             -and-

                                                                                                                                    19                                                             Harris B. Winsberg (pro hac vice to be
                                                                                                                                                                                                   filed)
                                                                                                                                    20                                                             Alexandra S. Peurach (pro hac vice to be
                                                                                                                                                                                                   filed)
                                                                                                                                    21                                                             Nathan T. DeLoatch (pro hac vice to be
                                                                                                                                                                                                   filed)
                                                                                                                                    22                                                             600 Peachtree Street, NE, Suite 3000
                                                                                                                                                                                                   Atlanta, GA 30308
                                                                                                                                    23                                                             Telephone: 404.885.3000
                                                                                                                                                                                                   Facsimile: 404.885.3900
                                                                                                                                    24                                                             harris.winsberg@troutman.com
                                                                                                                                                                                                   alexandra.peurach@troutman.com
                                                                                                                                    25                                                             nathan.deloatch@troutman.com

                                                                                                                                    26                                                             Attorneys for Bay Point Capital Partners
                                                                                                                                                                                                   II, LP.
                                                                                                                                    27

                                                                                                                                    28

                                                                                                                                         116060770v1                                      -8-
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document     Page 9 of 30
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 10 of 30



                                  Exhibit A
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 11 of 30
                                                                          1


   1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
   2                              ATLANTA DIVISION

   3   BAY POINT CAPITAL PARTNERS     )
       II, LP,                        )
   4                                  )
                      Plaintiff,      )         CRIMINAL ACTION FILE
   5              v.                  )         NO. 1:21-CV-00375-MLB
                                      )
   6   HOPLITE, INC. ET AL,           )
                                      )
   7                  Defendants.     )
       _______________________________)
   8

   9

  10   --------------------------------------------------------------

  11                BEFORE THE HONORABLE MICHAEL L. BROWN
                          TRANSCRIPT OF PROCEEDINGS
  12                           MARCH 31, 2021
       --------------------------------------------------------------
  13

  14

  15

  16
                Proceedings recorded by mechanical stenography
  17              and computer-aided transcript produced by

  18
                        JANA B. COLTER, FAPR, RMR, CRR, CRC
  19                          Official Court Reporter
                               1949 U.S. Courthouse
  20                          75 Ted Turner Drive, SW
                              Atlanta, Georgia 30303
  21                              (404) 215-1456

  22

  23

  24

  25
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 12 of 30
                                                                          2


   1   APPEARANCES:

   2
       For the Plaintiff:              HARRIS B. WINSBERG
   3                                   ALEXANDRA SPEAR PEURACH
                                       CHRISTOPHER KELLEHER
   4                                   Attorneys at Law

   5   For the Defendant:              LOUIS R. COHAN
                                       FELISHA PATEL
   6                                   EMILY COHAN
                                       Attorneys at Law
   7
       For Porta Pellex:               JOHN ELROD
   8                                   Attorney at Law

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01    Desc
                        Main Document    Page 13 of 30
                                                                           3


   1       (Atlanta, Fulton County, Georgia, March 31, 2021, in open

   2   court.)

   3                                     _   _   _

   4                            P R O C E E D I N G S
                                       _ _ _
   5

   6              THE COURT:     All right.      I am sorry to have kept

   7   you-all waiting.     We get backed up and then it just keeps

   8   rolling like that.

   9              But we are here for Bay Point Capital v. Hoplite,

  10   Inc.

  11              May I get appearances starting with counsel for the

  12   plaintiff?

  13              MR. WINSBERG:      Good afternoon, Your Honor.          Harris

  14   Winsberg, Alex Peurach and Chris Kelleher from Troutman Pepper

  15   on behalf of the plaintiff.        Also in the courtroom today, Your

  16   Honor, is Mr. Marshall Glade in the back.

  17              THE COURT:     Okay.    Thank you.    And for the defendant?

  18              MR. COHAN:     Louis Cohan, Your Honor, for Hoplite,

  19   Inc.

  20              THE COURT:     All right.      Well, I thought we were going

  21   to have a lot going on --

  22              Oh, yes.     Hi.

  23              MR. ELROD:     Good afternoon, Your Honor.        It's

  24   John Elrod of Greenberg Taurig, LLP, on behalf of two creditors

  25   in the case, it's Porta Pellex, LLC and 23 Capital.            There are
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 14 of 30
                                                                          4


   1   two --

   2              THE COURT:     Are they in this case?

   3              MR. ELROD:     They're creditors -- interested parties,

   4   creditors of the Hoplite entities.

   5              THE COURT:     Okay.    Understood.

   6              All right.     So tell me, it seems like we were going

   7   to have one thing and then things changed last night when we

   8   learned that certain entities had entered into bankruptcy.

   9              I was hesitant to just call it all off, because it

  10   wasn't clear to me that everybody had done that.

  11              Do you want to address that, Mr. Cohan?

  12              MR. COHAN:     I can, Your Honor.      Should I speak from

  13   here?

  14              THE COURT:     That's fine, yes.

  15              MR. COHAN:     Your Honor, John Smith and

  16   Hoplite Entertainment have entered into bankruptcies.              John

  17   Smith's bankruptcy, I understand, is a Chapter 7.

  18   Hoplite Entertainment's bankruptcy, I understand, is a Chapter

  19   11.   Hoplite, Inc. has not yet entered into a bankruptcy, but I

  20   do understand that that is imminent.

  21              And I do think that given Mr. Smith's ownership

  22   interest in Hoplite, Inc. that it is not possible to proceed

  23   today without materially impacting Mr. Smith, and that would be

  24   a violation of the automatic stay.

  25              I realize there's no -- or at least -- I am not a
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 15 of 30
                                                                          5


   1   bankruptcy expert, but I understand there's no codebtor stay,

   2   but I do think there is a concept of an overlap where there's a

   3   material impact on the rights of a party who is in bankruptcy.

   4               THE COURT:    Okay.    What do you say, Mr. Winsberg?

   5               MR. WINSBERG:     Speaking for the bankruptcy lawyers

   6   that are in the courtroom, as to Hoplite Entertainment and to

   7   Mr. Smith, the case is stayed unless and until we go out to

   8   California and ask for a leave from the automatic stay.

   9               As to Hoplite, Inc., you know, we would have hoped

  10   they just would have filed it and this would have made this

  11   hearing much easier for Your Honor.         It is not subject to a

  12   bankruptcy, it's not in, so the automatic stay does not apply

  13   to moving forward as to Hoplite, Inc. today with respect to the

  14   receivership.

  15               If they want that, all they have to do is file the

  16   petition.   We'd asked Mr. Cohan before the hearing to let us

  17   know immediately if you file it.         He wrote the Court last night

  18   and said that he expected it to be filed, but it hasn't filed.

  19   And for all we know, it may never file.

  20               And that's the concern we have, is that it may never

  21   file, and we're stuck with a situation where Your Honor ordered

  22   Mr. Smith to be in the courtroom.         He's not here.     We did try

  23   to do some research for the Court last night and early this

  24   morning and we found one case by Judge Forrester dealing with

  25   some of these issues.      We need to do more on that.
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 16 of 30
                                                                          6


   1              But as far as Hoplite, Inc. is concerned, I don't

   2   believe it's stayed and I believe Your Honor can go forward as

   3   to Hoplite Inc. only.

   4              THE COURT:     Well, it does seem to me as though

   5   Hoplite, Inc. is still a viable entity here.

   6              Which entity is it that you wanted the receiver

   7   against?   All of them?

   8              MR. WINSBERG:      Originally, it was against all of

   9   them, because we didn't know who owned the collateral, so the

  10   concern obviously is that the order hasn't been complied with.

  11              I mean, it's unrebutted at this point that Mr. Smith

  12   never produced his updated financials as required under your

  13   February 11th order.

  14              It's also -- you can take notice of the fact that we

  15   got no additional bank statements, even from Hoplite, Inc.,

  16   which isn't in bankruptcy that Your Honor ordered at the

  17   hearing last -- on Wednesday.        And we went back and looked at

  18   the transcript.     So there's no dispute that Hoplite, Inc. has

  19   failed to comply with the order and the lesser remedy therefore

  20   fails.   So Yes, Your Honor.

  21              THE COURT:     I think that's pretty clear to me.           I

  22   think I embraced wholly the idea that I have to look for less

  23   restrictive means of doing this.         And I think we have done that

  24   with great patience in tiny steps.

  25              But, Mr. Cohan, I think they've made a good case, so
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 17 of 30
                                                                          7


   1   what you're asking me to do is to find today that there has --

   2   as to Hoplite, Inc. that I will assign a receiver because that

   3   has failed in regards to Hoplite, Inc.

   4              Mr. Cohan, what do you say about that?

   5              MR. COHAN:     Well, I say a few things.       First, again,

   6   I think that that is a material infringement on the rights of

   7   John Smith in violation of the automatic stay consistent with

   8   his Chapter 7 bankruptcy.

   9              Two, I say, as a practical matter -- and I realize

  10   plaintiff and plaintiffs' lawyers are here asking for this

  11   relief, but you have John Smith in a bankruptcy, you have

  12   Hoplite Entertainment in a bankruptcy, and Hoplite, Inc., I

  13   understand, will be filing a bankruptcy -- it's imminent

  14   whatever that means.

  15              And I don't -- and I think bankruptcy is effectively

  16   a receivership and I don't know what purpose it serves.                And

  17   frankly, I think you'll almost be doing plaintiff a favor if

  18   you hold for a moment to see if, in fact, Hoplite, Inc. enters

  19   bankruptcy in the next day or two.

  20              Because otherwise, what are they going to do?

  21   They're going to start spending money on a receivership.

  22   They're going to go out to California.          They're going to start

  23   gathering information.       And then there's going to be a

  24   bankruptcy and they're going to have to deal with the

  25   bankruptcy court anyway.
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 18 of 30
                                                                          8


   1              There aren't any assets, you've seen -- you've seen

   2   the bank statements.      Mr. Smith literally on February 17th

   3   overdrew his bank account with a $22.68 purchase at Wendy's.

   4              THE COURT:     So where did the $2 million go?

   5              MR. COHAN:     Well, we know exactly where the $2

   6   million went.     It went out the door on September 30th, the same

   7   day it came in.

   8              THE COURT:     To where?    Do you know to where?

   9              MR. COHAN:     It's all -- it's all in the documents

  10   that have been produced and we talked about them a little bit

  11   the last time we were here.

  12              THE COURT:     But can somebody tell me where?

  13              MR. KELLEHER:      We can pull it up.

  14              MR. WINSBERG:      Yeah, it was in Mr. Glade's

  15   declaration.     Do we have Mr. Glade's declaration?         It's in

  16   Mr. Glade's declaration, Your Honor.

  17              THE COURT:     Yes, I remember.      Off the top of my head,

  18   I remember there was a bunch of money, one point something went

  19   out immediately.

  20              MR. COHAN:     But he's so broke.      Where did it go?        Did

  21   it go to another Mr. Smith account?

  22              MR. WINSBERG:      It went to multiple different places,

  23   Your Honor.

  24              MR. COHAN:     Some of the money, Your Honor, did go

  25   from -- I can't remember if it was Inc. to Entertainment or
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 19 of 30
                                                                          9


   1   Entertainment to Inc.

   2              MR. WINSBERG:      Yes.

   3              MR. COHAN:     I think it came into Inc. and some went

   4   to Entertainment, but then that money went out.           By the end of

   5   the month, it was all gone.

   6              THE COURT:     I know, but it being all gone is

   7   different from it being really gone.

   8              MR. WINSBERG:      So, Your Honor --

   9              MR. COHAN:     Some of it went to Pedro for a -- his

  10   entity, some of it went -- it just went out to -- out to --

  11              THE COURT:     Can you just tell me where it went?

  12              MR. KELLEHER:      Your Honor, may I approach?

  13              THE COURT:     Sure.    Sure.

  14              MR. KELLEHER:      This was done by Mr. Glade, but this

  15   is a line-by-line breakdown of the $2.1 million that went out.

  16              THE COURT:     Who is Lifeng Wang?

  17              MR. WINSBERG:      We don't know, Your Honor, because

  18   Mr. Smith took the Fifth as to the questions regarding --

  19              THE COURT:     He got a million dollars.

  20              Account 5731, what account is that?

  21              MR. WINSBERG:      It's a Hoplite account, Your Honor.

  22              THE COURT:     Hoplite or HLE SPV, I assume is a Hoplite

  23   entity somewhere else?

  24              MR. WINSBERG:      Correct, Your Honor.

  25              THE COURT:     One Light Media, is that a
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01    Desc
                        Main Document    Page 20 of 30
                                                                          10


   1   Hoplite-related entity?

   2              MR. WINSBERG:      It's one of the board of directors,

   3   Your Honor.

   4              THE COURT:     And then John Smith.

   5              MR. WINSBERG:      I mean --

   6              THE COURT:     Okay.    Well, I mean, you know, this is

   7   what I thought.     It's one thing to say it went out immediately,

   8   but it's not like it went out to third parties from whom there

   9   was a legitimate debt to.       It looks like he made it difficult

  10   to come back and get, but who knows where it actually is.

  11   Mr. Wang is probably -- I don't know.          I don't know if that's a

  12   real person or not, but who knows.

  13              All right.     What Mr. Cohan says is essentially --

  14   well, I don't believe that I have to avoid receivership of

  15   Hoplite, Inc. because of Mr. Smith's decision to enter

  16   bankruptcy.

  17              If there is some law that says I need to, I will

  18   follow that law, but somebody needs to provide that to me.                 It

  19   is not apparent to me that an individual's bankruptcy filing

  20   prevents action on a company that has not yet filed.               It seems

  21   like it probably does not, but I could be surprised, and if I

  22   were, that would mean something, but no one has brought that to

  23   me.

  24              Other than that, essentially what Mr. Cohan says --

  25   and I don't mean to minimize it -- he says it's just not very
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 21 of 30
                                                                          11


   1   practical, because the money's not there, and bankruptcy is

   2   imminent for the company and why bother wasting money and

   3   effort when that's going to happen.

   4              What does the plaintiff say about that?           Do you want

   5   me to hold off and see if they enter bankruptcy?

   6              MR. WINSBERG:      At this point, no, Your Honor, because

   7   they may never do it.

   8              THE COURT:     Okay.

   9              MR. WINSBERG:      And the concern we have, Your Honor --

  10   I mean, again, just to step back for a second.           Mr. Cohan talks

  11   but there's no evidence.       We've had three evidentiary hearings,

  12   and at this point, you shouldn't accept the representations.

  13              I will note, Your Honor, Your Honor sat through two

  14   hearings, including last week, Hoplite Entertainment's -- I

  15   have a copy of their bankruptcy petition they filed yesterday.

  16   Mr. Smith signs it as president.

  17              And Mr. Cohan, himself, admitted at the last hearing

  18   he's running the business, so if they file bankruptcy, we'll

  19   deal with the bankruptcy case, but until then, if you leave him

  20   in charge, he's going to continue to ignore the Court's order,

  21   not comply with it and not even show up to explain himself,

  22   so --

  23              THE COURT:     Yes.    I did have an order on all of that.

  24   And I think I have done enough to know that there is no other

  25   remedy available, so I will grant that.
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 22 of 30
                                                                          12


   1              Will you-all provide me a proposed order?

   2              MR. WINSBERG:      Yes, Your Honor.     We will prepare a

   3   proposed order as to Hoplite, Inc. only.

   4              THE COURT:     Okay.     If you get it to me tomorrow, I

   5   will sign it tomorrow.

   6              MR. WINSBERG:      Thank you, Your Honor.

   7              MR. COHAN:     There is, of course, one other issue

   8   which is a pretty big issue, and that's the Court's subject

   9   matter jurisdiction.

  10              THE COURT:     I have looked at that.       I want you to

  11   know that I looked very hard at that.          And it may be that there

  12   is a jurisdiction issue down the road.          I haven't heard from

  13   the plaintiff.     They believe, I think from what I heard last

  14   time, that there was -- they believe that they have an answer

  15   to it.

  16              MR. COHAN:     And I looked at the initial response,

  17   Your Honor, and basically what it says is you could still

  18   recover damages if they -- if it -- if whatever it is happens

  19   after the agreement is signed, nobody says otherwise, but you

  20   get to recover those damages because it's a breach of contract,

  21   not because it's a fraud and --

  22              THE COURT:     Right.    But Ms. Peruach -- am I saying it

  23   right, Ms. Peruach?

  24              MS. PEURACH:      Yes.

  25              THE COURT:     Ms. Peruach had a response the other day
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER    Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                         Main Document    Page 23 of 30
                                                                           13


   1   that had to do with the fraud.         I'm not sure I'm going to get

   2   it right.    But I listened to what she said, I listened to what

   3   you said.    I went back and I actually -- my law clerk and I

   4   took some time to decide whether or not we thought this was

   5   something that means we ought to apply the brake.

   6               And if it was a personal jurisdiction primarily

   7   motion, I might do that.        But this is a motion where you have

   8   asked me to dismiss, and that in dismissing it, I would then

   9   lose jurisdiction.

  10               I think I have to wait until that briefing is done in

  11   order to get there.       And then I went a step further and I said

  12   well, is it so obvious to me, and while I might share some of

  13   your concerns, you did not address the issues that she raised

  14   when we were last here, which I think there's something there

  15   to that.    Did you want to say anything about that?

  16               MR. COHAN:     Judge, can I --

  17               THE COURT:     You don't have to because I'm going to

  18   give you the time to brief it.

  19               MS. PEURACH:      Your Honor, you stated my position

  20   correctly.       I'd only add that we did submit a short filing in

  21   support --

  22               THE COURT:     Yes.

  23               MS. PEURACH:      -- of the subject matter jurisdiction

  24   issue --

  25               THE COURT:     Yes.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 24 of 30
                                                                          14


   1              MS. PEURACH:      -- to give you a little bit more

   2   background on our positions, but we will file a more fulsome

   3   opposition to the motion.

   4              THE COURT:     And I have talked to my law clerk.            I had

   5   my law clerk look at this, and my law clerk and I have

   6   continued to talk about it to make sure that there is not

   7   something glaring that tells me at this moment I am without

   8   jurisdiction.

   9              MR. COHAN:     And, Judge, I'll say this that -- please,

  10   there's no priority of the personal jurisdiction issue and the

  11   subject matter jurisdiction issue other than one is 12(b)(1)

  12   and one is 12(b)(2) and (3) on personal jurisdiction, but there

  13   is no personal jurisdiction either.         And I think that's clear.

  14              And there is evidence, and it's in the form of two

  15   verified lengthy detailed complaints from the plaintiff in this

  16   case, and a declaration or two that we've submitted, but

  17   there's no personal jurisdiction.         I don't think there is any

  18   subject matter jurisdiction.        And the full response is due, I

  19   believe, on Wednesday of next week, so we're only a week away.

  20              THE COURT:     I know, but time may be of the essence.

  21   And there is something to that.        And we have delayed it because

  22   of the need to be careful about whether there are less

  23   restrictive means.

  24              And quite frankly, Mr. Cohan, because I have been led

  25   to believe that your client was going to do certain things that
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 25 of 30
                                                                          15


   1   have not happened.      And I'm not suggesting you misled me.             I

   2   don't believe that in any way.

   3              But I believed people would do what they were

   4   supposed to do in response to my orders, and I don't think

   5   they've done that.

   6              So I'm not in a position where I think I have to wait

   7   any longer.      I will rule on the jurisdictional -- I don't know,

   8   but I think if I were to dismiss it, I think the plaintiffs

   9   would have a right to amend, if they wanted to, so I'm not --

  10   and the reason I mention personal jurisdiction is simply

  11   because there are cases where parties come in and they say you

  12   don't have personal jurisdiction over me and then there is very

  13   limited discovery that goes on at that point as to personal

  14   jurisdiction.

  15              But what you're asking me to do is to make a legal

  16   conclusion as to the sufficiency of their pleading as to the

  17   RICO count, so that's why I give you that, because it's just I

  18   don't see anything that tells me that I need to put the brakes

  19   on now, given what's happened so far.          Okay?

  20              Anything else?

  21              All right.     We will -- I will await your order, I

  22   will review it and do what I should do.          Okay?

  23              MR. WINSBERG:      Thank you, Your Honor.

  24              MR. COHAN:     Thank you.

  25              THE COURT:     Thank you.     Sorry to have kept you-all
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 26 of 30
                                                                          16


   1   waiting today.

   2

   3              (Whereupon, the proceedings were adjourned at 3:23

   4   p.m.)

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
Case 2:21-bk-12663-ER   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01   Desc
                        Main Document    Page 27 of 30
                                                                          17


   1                            REPORTERS CERTIFICATE

   2

   3

   4              I, Jana B. Colter, Official Court Reporter for the

   5   United States District Court for the Northern District of

   6   Georgia, with offices at Atlanta, do hereby certify:

   7              That I reported on the Stenograph machine the

   8   proceedings held in open court on March 31, 2021, in the matter

   9   of Bay Point Capital Partners II, LP v. Hoplite, Inc. et al,

  10   Case Number 1:21-CV-375; that said proceedings in connection

  11   with the hearing were reduced to typewritten form by me; and

  12   that the foregoing transcript (16 Pages) is a true and accurate

  13   record of the proceedings.

  14              This the 5th day of April, 2021.

  15

  16

  17

  18                                     _______________________________
                                  /s/ Jana B. Colter, FAPR, RMR, CRR, CRC
  19                                     Official Court Reporter

  20

  21

  22

  23

  24

  25
                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
         Case 2:21-bk-12663-ER                   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                                     Desc
                                                 Main Document    Page 28 of 30



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Troutman Pepper Hamilton Sanders LLP, 600 Peachtree Street, NE, Suite 3000, Atlanta, GA 30308

A true and correct copy of the foregoing document entitled: Joinder in XXIII Capital Limited's Motion for an Order (I)
Converting this Chapter 11 Case to a Case Under Chapter 7 of the Bankruptcy Code, or, in the alternative, (II)
Appointing a Chapter 11 Trustee will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 18, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Richard T Baum          rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
       Tanya Behnam             tbehnam@polsinelli.com,
                                tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
       Eve H Karasik           ehk@lnbyb.com
       Kevin P Montee          kmontee@monteefirm.com
       Kelly L Morrison        kelly.l.morrison@usdoj.gov
       Aditi Paranjpye         aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
       Hamid R Rafatjoo        hrafatjoo@raineslaw.com, bclark@raineslaw.com
       Faye C Rasch            frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
       United States Trustee (LA)       ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip             hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
       Philip A Gasteier       pag@lnbyb.com
       David Guess             guessd@gtlaw.com


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On May 18, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Hatty K Yip                                       Bay Point Advisors                                  Bond IT
Kelly L Morrison                                  3050 Peachtree Rd NW Ste 740                        1639 11th St #160
Office of the UST/DOJ                             Atlanta, GA 30305-221                               Santa Monica, CA 90404-3727
915 Wilshire Blvd., Suite 1850
Los Angeles, CA 90017
Columbia Bank                                     Extreme Reach                                       MBO Northwest
1301 A St                                         75 2nd Ave Ste 720                                  31620 23rd Ave S
Tacoma, WA 98402-4200                             Needham Heights, MA 02494-2826                      Federal Way, WA 98003-5064
OZE Lending                                       Porta Pellex                                        Richard Peterson
258 Vreeland Rd Ste 201                           c/o Larson Law Firm                                 13420 NE 83rd St
Florham Park, NJ 07932                            701 5th Ave Ste 4200                                Redmond, WA 98052-1948
                                                  Seattle, WA 98104-7047

Shain Wray                                        SMF Fund 1                                          Camille Lebray

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
115995584v1
         Case 2:21-bk-12663-ER                   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                                     Desc
                                                 Main Document    Page 29 of 30


1153 S 229th Pl                                   13420 NE 83rd St                                    1456 Thompson Ave
Seattle, WA 98198-6969                            Redmond, WA 98052-1948                              Glendale, CA 91201-1228
Greg Senner                                       Julie Daniels                                       Martine Jean
3584 Gretchen Dr                                  140 Cameron Dr                                      14921 Athel Ave
Ocoee, FL 34761-0046                              Fort Lauderdale, FL 33326-3508                      Irvine, CA 92606-2603
Nigina Nayzamatova                                Pedro Ferre                                         Sarah Snow
10945 Bluffside Dr Apt 239                        9903 Santa Monica Blvd # 400                        210 SE Sells Dr
Studio City, CA 91604-4488                        Beverly Hills, CA 90212-1671                        Shelton, WA 98584-7791
Ruslan Magidov                                    Vanbarton Group LLC                                 Affirm/Cross River Bank
1080 S La Cienega Blvd Ste 205                    100 Montgomery St Ste 1420                          885 Teaneck Rd
Los Angeles, CA 90035-2680                        San Francisco, CA 94104-4317                        Teaneck, NJ 07666-4505
BoDi - Hoplite                                    Chad Oliver / Charlie's Talent                      Daniel Bugbee
Jim Young Century Law Firm                        565 Fairway View Dr Apt 1J                          DBS Law
2155 112th Ave NE                                 Wheeling, IL 60090-3830                             155 NE 100th St Ste 205
Bellevue, WA 98004-2912                                                                               Seattle, WA 98125-8015
Jamie Berland                                     Scratch                                             T Mobile/T-Mobile USA Inc
Berland Cicerelli                                 PO Box 411285                                       by American InfoSource as agent
2700 Patriot Blvd Ste 250                         San Francisco, CA                                   PO Box 248848
Glenview, IL 60026-8021                           94141-1285                                          Oklahoma City, OK 73124-8848
Wells Fargo Bank, N.A.                            Internal Revenue Service                            Employment Development Dept
Small Business Lending Division                   Attn. Insolvency                                    Bankruptcy Group MIC 92E
P.O. Box 29482 MAC S4101-08C                      24000 Avila Road, Mail Stop 5503                    PO BOX 826880
Phoenix, AZ 85038-8650                            Laguna Niguel, CA 92677-3405                        Sacramento, CA 95814
Columbia State Bank                               VBG 6725 Sunset LLC                                 Richard T Baum
P. O. Box 2156; MS 6115                           Vanbarton Group LLC                                 Law Offices of Richard T. Baum
Tacoma, WA 98401                                  100 Montgomery St Ste 1420                          11500 West Olympic Boulevard
                                                  San Francisco, CA 94104-4317                        Suite 400
                                                                                                      Los Angeles
                                                                                                      Los Angeles, CA 90064-1525
23 Capital                                        Hoplite Entertainment, Inc.                         Columbia State Bank c/o 2049
19-20 Berners Street                              506 North Croft Avenue                              Century Park East Suite 2900 Suite
London W1T 3NW                                    Los Angeles, CA 90048-2511                          2900
United Kingdom                                                                                        Los Angeles, CA 90067
VBG 6725 Sunset LLC c/o Montee
Law Firm, APC 1250-I Newell Ave.
Suite 149 Walnut Creek, CA 94596-
5305


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 18, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




VIA OVERNIGHT MAIL                                VIA EMAIL                                           VIA EMAIL
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
115995584v1
         Case 2:21-bk-12663-ER                   Doc 42 Filed 05/18/21 Entered 05/18/21 11:36:01                                     Desc
                                                 Main Document    Page 30 of 30


Honorable Ernest M. Robles                        ADITI N. PARANJPYE                                  Hatty K Yip
United States Bankruptcy Court                    aparanjpye@cairncross.com                           hatty.yip@usdoj.gov
Central District of California                    JOHN R. RIZZARDI                                    Kelly L Morrison
255 E. Temple Street, Suite 1560                  jrizzardi@cairncross.com                            kelly.l.morrison@usdoj.gov
Los Angeles, CA 90012
                                                  Attorneys for                                       Attorneys for the U.S. Trustee
                                                  One Light Media Capital, LLC

VIA EMAIL                                         VIA EMAIL                                           VIA EMAIL
EVE H. KARASIK                                    Kevin P. Montee, Esq.,                              Richard T Baum
EHK@LNBYB.COM                                     kmontee@monteefirm.com                              rickbaum@hotmail.com

Attorneys for Kyle Anderson                       Attorneys for VBG 6725 Sunset LLC                   Attorneys for the Debtors

VIA EMAIL                                         VIA EMAIL                                           VIA EMAIL
Hamid Rafatjoo                                    Jeffrey Ian Golden                                  Faye C Rasch
hrafatjoo@raineslaw.com                           jgolden@wgllp.com                                   frasch@wgllp.com

Attorneys for Great Point Media                                                                       Courtesy NEF

VIA EMAIL                                         VIA EMAIL
Philip A. Gasteier                                David M. Guess
pag@lnbyb.com                                     guessd@gtlaw.com
                                                  Ari Newman
Courtesy NEF                                      newmanar@gtlaw.com

                                                  Attorneys for XXIII Capital Limited




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/18/21                    Nathaniel DeLoatch                                               /s/ Nathaniel DeLoatch
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
115995584v1
